Citation Nr: 0104352	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  97-01 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for headaches secondary to 
head injury, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964, and from April 1964 to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's case was remanded for 
additional development in September 1998.  It is again before 
the Board for appellate review.

The Board notes that the standard for processing claims for 
VA benefits was changed, effective November 9, 2000, with the 
signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA) (to be codified at Chapter 51 of United States 
Code), Public Law 106-475.  The VCAA removed the requirement 
for a claimant to submit a well-grounded claim.

The veteran submitted a claim in December 1997 to establish 
entitlement to service connection for tobacco use and 
nicotine addiction.  The claim for these issues was denied as 
not well grounded in April 1998.  As noted above, the VCAA 
removed the requirement for the submission of well-grounded 
claims.  Accordingly, these issues are referred back to the 
RO for such further additional development and adjudication 
as may be necessary.  The issue of a total rating based on 
individual unemployability due to service-connected 
disabilities has been raised.  It has not been addressed by 
the RO, and is referred to the RO for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran was medically retired from service in 1971 
for post-traumatic headaches.

3.  He was granted service connection for post-traumatic 
headaches, with syncope, and assigned a 30 percent rating in 
June 1972.  His disability rating has been at least at that 
level since that time.

4.  The veteran's post-traumatic headaches disability is 
manifested by constant headaches, with periods of severe 
headaches resulting in blackouts and occasional loss of 
bladder control, causing severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for 
residuals of a head injury have been met.  38 U.S.C.A. §§ 
1155 (West 1991), (Veterans Claims Assistance Act (VCAA), 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.1-
4.7, 4.20, 4.21, 4.124a, Diagnostic Code 8045, 8100, 4.130, 
Diagnostic Code 9304 (2000); 38 C.F.R. § 4.132, Diagnostic 
Code 9304 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on several periods of active duty.  He was 
medically retired from service in 1971 as a result of post-
traumatic headaches that were the result of head trauma 
(skull fracture) that was suffered prior to service but 
aggravated during service.  

The veteran was originally granted service connection for 
post-traumatic headaches, with syncope, in June 1972.  He was 
assigned a 30 percent rating at the time.  In February 1973, 
his disability rating was increased to 70 percent.  He was 
also granted TDIU.  However, in January 1975, the veteran's 
70 percent rating was reduced to 30 percent and his TDIU 
rating terminated.  The description of the veteran's 
disability was identified as headaches with no reference to 
syncope.  The 30 percent rating has been in effect since that 
time.

The veteran was afforded a VA neurology examination in May 
1996.  The veteran complained of constant headaches.  They 
varied in intensity.  He experienced a severe headache 
approximately every month to a month and one-half.  He said 
that he experienced blurred vision with a strong haze over 
his eyes and had the impression of lights flashing like a 
strobe light whenever he had a severe headache.  He also said 
that he would have trouble with his balance.  The veteran 
said that he required a dark and quiet room to obtain relief.  
The veteran said that he experienced blackouts with his 
headaches about once every 3-12 weeks.  Sometimes this 
occurred only once or twice a year or 8-10 times.  He said 
that he would lose consciousness completely that would last 
from three to five minutes.  He did not experience any 
seizures that he was aware of.  The examiner reported a skull 
depression in the right occipital area.  The remainder of the 
cranial nerve examination was within normal limits.  The 
pertinent diagnosis was post-traumatic headaches, 
incapacitating when severe, and skull defect secondary to 
motor vehicle accident.

Associated with the claims file are private treatment records 
from C. Hedges, M. D., for the period from August 1981 to 
December 1996.  The records reflect a continued history of 
headaches throughout the years with reported blacking out 
spells.  The veteran was prescribed Phenobarbital and 
Dilantin to help with his headaches and pain.  

Also, associated with the claims file are VA outpatient 
treatment records for the period from September 1995 to April 
1997.  The records reflect numerous diagnoses of seizure 
disorder secondary to trauma, although electroencephalogram 
(EEG) studies have been interpreted as within normal limits.  

The veteran testified at a hearing at the RO in May 1997.  He 
said that he experienced headaches every day.  He said that 
he would have a severe headache once or twice a week and then 
maybe go a week without one.  He was not currently working 
and was in receipt of Social Security Administration (SSA) 
disability benefits.  He said that he had attempted to obtain 
work on several occasions since service but that his 
headaches had prevented him from working.  He did not 
remember the last time he was hospitalized.  He did not think 
that there had been a change in the severity of his headaches 
over the past 10 years.  The veteran testified he had been on 
Dilantin for over 5 years and received follow-up treatment 
from VA.

Records from the SSA were associated with the claims file in 
June 1999.  The records reflect that the veteran has been 
receiving SSA disability benefits since April 1973 based on 
his headaches and blackout spells.  A January 1983 decision 
by an Administrative Law Judge continued the veteran's SSA 
disability status by noting that he had not engaged in 
substantial gainful activity since February 1972.  Included 
in the evidence was a psychological report, which found that 
the veteran was unemployable for the foreseeable future.  
Also included were a number of lay statements from family 
members and friends of the veteran, which described his 
headaches and blackout spells based upon direct observation.

The veteran was afforded a VA psychiatric examination in 
November 1999.  The examiner noted that he had reviewed the 
veteran's claim file as part of the examination.  The 
examiner reported the veteran's history of head injury.  He 
also reported the veteran's history of rhizotomy of right C-
2, C-3 in service to relieve the pain; however, the surgery 
was not successful.  The veteran reported experiencing 
intense pain that sometimes progressed to a blackout and 
seizure-like symptoms.  He would develop a severe headache 
without warning or appreciable triggers.  The veteran said at 
that time he would lose consciousness and become limp.  He 
had lost control of his bladder on several occasions.  His 
wife reported that his speech would become garbled and 
nonsensical.  He and his wife denied classic tonic clonic 
type movements associated with the headaches and blackouts.  
The veteran related that he obtained relief by going into a 
quiet and dark room.  The mental status examination did not 
provide a basis for an Axis I diagnosis of a psychiatric 
disorder.  The examiner added that the veteran was unable to 
work at the time because of the unpredictable and severe 
nature of his headaches that resolve in blackouts, seizure-
like activity and, at times, loss of bladder function.

II.  Analysis

The Board has reviewed the record and finds that all relevant 
evidence necessary for an equitable disposition of this claim 
has been obtained, and there is no further development needed 
to satisfy the duty to assist.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000). 

The veteran's disability has been characterized as headaches, 
secondary to head injury, and rated as 30 percent disabling 
under Diagnostic Codes 8045-9304.  The RO has also addressed 
ratings under Diagnostic Code 8100 for migraine headaches.  
Diagnostic Code 8045 pertains to disabilities involving brain 
disease due to trauma.  38 C.F.R. § 4.124a (2000).  
Diagnostic Code 9304 relates to dementia associated with 
brain trauma.  38 C.F.R. § 4.130 (2000).  Diagnostic Code 
8045 specifies that purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304.  See 38 C.F.R. § 4.130, Diagnostic Code 9304 (dementia 
due to head trauma) (2000); 38 C.F.R. § 4.132, Diagnostic 
Code 9304 (dementia associated with brain trauma) (1996); 61 
Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. Part 4) 
(amending the rating criteria for mental disorders).  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.

Under Diagnostic Code 9304, 38 C.F.R. § 4.132 (1996), a 30 
percent rating is warranted when there is a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, or when 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is applicable where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired. 

Migraines manifested by very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability, are rated 50 percent disabling.  With 
characteristic prostrating attacks occurring on an average 
once a month over last several months, a 30 percent is for 
assignment.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The veteran's headaches are currently rated as 30 percent 
disabling under the combined combination of Diagnostic Codes 
8045-9304.  The neurological aspects of the veteran's 
disability have never been separately evaluated or rated.  
The rating for headaches exceed, and has exceeded, the 10 
percent rating provided for under Diagnostic Code 9304.  
However, in this case, the veteran's 30 percent rating for 
headaches has been in effect for over 20 years and is not 
subject to reduction unless it was based upon fraud.  
38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951(b) (2000).  
There is no evidence of fraud.  

In evaluating the veteran's disability under Diagnostic Code 
9304, there is no evidence of dementia due to the head trauma 
that would warrant the assignment of an increased rating 
under either the old or amended criteria.  The reports of the 
several VA examinations, private treatment records and VA 
outpatient treatment records do not reflect any findings of 
dementia.  The veteran has made complaints of memory and 
concentration problems but there has been no objective 
medical finding to associate this subjective complaint with 
any residual of the veteran's head injury.  Moreover, the 
examiner for the November 1999 VA psychiatric examination 
stated that there was no Axis I disorder.  Accordingly, there 
is no basis for an increased rating under Diagnostic Code 
9304. 

However, it has been indicated that the veteran's headaches 
cause very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability, to the 
extent that he has blackouts and has to lie down in a dark, 
quiet room for extended periods.  Clearly, he meets the 
criteria for a 50 percent rating.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

The Board notes that the RO advised the veteran of the 
provisions of 38 C.F.R. § 3.321 (2000) in general as part of 
the September 1996 statement of the case.  In the present 
case, there is no unusual disability picture strictly due to 
headaches, in that the veteran has not had frequent periods 
of hospitalization solely due to the headaches.  



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 50 percent rating for 
headaches secondary to head injury is granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

